UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

_______________________
MOHAMMED AL-ADAHI, et al.,    :
                              :
     Petitioners,             :
                              :
     v.                       :             Civil Action No. 05-280 (GK)
                              :
BARACK H. OBAMA, et al.,      :
                              :
     Respondents.             :
_____________________________ :

                                    ORDER

     A Status Conference was held in this case on October 6, 2009,

which took place in part in open court and in part in a sealed

courtroom due to the discussion of classified information.             Upon

consideration of representations of the parties, and the entire

record herein, it is hereby

     ORDERED, Petitioner Hamdoun’s case is stayed for 120 days; and

it is further

     ORDERED,   that   a   Merits    Hearing     on   Petitioner   Bawazir’s

petition shall be held November 23 through November 25, 2009.              A

Pre-trial Conference shall be held in this case on November 16,

2009, at 10:00 a.m.; and it is further

     ORDERED, that a Merits Hearing on Petitioner Al-Nahdi and

Petitioner Al-Assani shall be held January 4 through January 8,

2010.   Parties’ Motions for Judgment on the Record are due on

November 16, 2009, and Oppositions are due on December 4, 2009.            A
Pre-trial Conference shall be held in these cases on December 22,

2009, at 10:00 a.m.




                                       /s/
October 7, 2009                       Gladys Kessler
                                      United States District Judge

Copies to:   Attorneys of Record via ECF




                                           u



                                -2-